Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to claim 1, Mao et al. (U.S. App. 2018/0018924)  teaches a scan-type display (see Abstract scanning circuit and Fig. 3) apparatus comprising: a light emitting module serving as a backlight module, to receive an input voltage, and including a light emitting diode (LED) array (see at least Figs. 3 and 6 LED backlight for LCD panel); said LED array having a common cathode configuration (see Fig. 3, SW), and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns (see Fig. 3, SL, DL, and DI in a matrix); with respect to each of said rows, cathodes of said LEDs in said row being coupled to a respective one of said scan lines (see Fig. 3, SL connects row); with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines (see Fig. 3, DL); a display module cooperating with said light emitting module to constitute a display (see Para. 38 and Fig. 6 LCD with LEDs forms the display); and 
the switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are cascading),

Robbie et al. (U.S. App. 2004/0207315 hereinafter referred to as “Rob”) teaches the cathode is the anode (see Fig. 4).
It would have been obvious to a person of ordinary skill in the art to modify Mao to control the switching of the anode of Rob to for more output control (See Para. 5). Examiner further notes Mao discloses the base product/process of cathode control while Rob teaches the known technique to control switching at the anode to yield predictable results in the device of Mao. 
Mao and Rob is not relied upon to teach generating an image stream and a synchronization control signal, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module,
 the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and a driver module coupled to said display module and said control module, and to receive the image stream and the image refresh signal from said control module, said driver module generating a drive output based on the image stream and the image refresh signal and outputting the drive output to said display module, such that said display shows images represented by the image stream and that refreshing of images on said display is synchronous to the line scan.
As discussed above, Mao does teach the concept of a LED backlight for a LCD 
display and of row scanning for the entire frame including the last row (See Fig. 3).

 the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle (see at least Para. 23, 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit), and a driver module coupled to said display module and said control module, and to receive the image stream and the image refresh signal from said control module, said driver module generating a drive output based on the image stream and the image refresh signal and outputting the drive output to said display module (see Fig. 7, 110a and 110b used to drive LCD panel), such that said display shows images represented by the image stream and that refreshing of images on said display is synchronous to the line scan (see at least Para. 22, 26, and 29).
	In regard to claim 6, Mao teaches a driving device adapted to be used in a scan-type display apparatus (see Abstract scanning circuit and Fig. 3), the scan-type display apparatus including a light emitting module and a display module that cooperatively constitute a display, the light emitting module serving as a backlight module (see at least Figs. 3 and 6 LED backlight for LCD panel), receiving an input voltage, and including a light emitting diode (LED) array that has a common cathode 
However, Rob teaches the cathode is the anode (see Fig. 4).
	Mao as discussed above discloses the concepts of row scanning for the entire frame including the last row (See Fig. 3).
	Nam teaches generating an image stream and a synchronization control signal  (see Fig. 7, Item 202 and 201), generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, 
the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle (see at least Para. 23, 47, 49 scanning gate lines to synchronize with LED backlight and analyzing entire frame unit); and a driver module coupled to said control module to receive the image stream and the image refresh signal therefrom, and adapted to be further coupled to the display module (see Fig. 7, 110a and 110b used to drive LCD panel); said driver module generating a drive output based on the image stream and the image refresh signal and outputting the drive output to the display module, such that the display shows images represented by the image stream and that refreshing of images on the display is synchronous to the line scan (see at least Para. 22, 26, and 29).
In regard to claim 8, Mao teaches a scan-type display apparatus (see Abstract scanning circuit and Fig. 3) comprising: a light emitting module serving as a display, to receive an input voltage, and including a light emitting diode (LED) array (see at least Figs. 3 and 6 LED backlight for LCD panel); said LED array having a common cathode configuration (see Fig. 3, SW), and including a plurality of scan lines, a plurality of data lines, and a plurality of LEDs arranged in a matrix with a plurality of rows and a plurality of columns; with respect to each of said rows  (see Fig. 3, SL, DL, and DI in a matrix), cathodes of said LEDs in said row being coupled to a respective one of said scan lines  (see Fig. 3, SL connects row); with respect to each of said columns, cathodes of said LEDs in said column being coupled to a respective one of said data lines (see Fig. 3, DL); and a driving device including a control module coupled to said light emitting module (see Fig. 3 Item 320), 
the switching signals being generated in such a way that said light emitting module provides the input voltage to said scan lines sequentially without overlapping in time so as to drive said LEDs to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are cascading).
Rob teaches the cathode is the anode (see Fig. 4).
Nam teaches generating an image stream and a synchronization control signal, generating a plurality of switching signals and an image refresh signal based on the synchronization control signal, and outputting the switching signals to said light emitting module, the image refresh signal being related to one of the switching signals that corresponds to a last line of the line scan in each line scan cycle, and a driver module coupled to said data lines and said control module, and to receive the image stream and 
In regard to claim 11, Mao teaches a driving device adapted to be used in a scan-type display (see Abstract scanning circuit and Fig. 3) apparatus that includes a light emitting module, the light emitting module serving as a display (see at least Figs. 3 and 6 LED backlight for LCD panel), receiving an input voltage, and including a light emitting diode (LED) array that has a common cathode configuration  (see Fig. 3, SW) and that includes a plurality of scan lines and a plurality of data lines (see Fig. 3, SL, DL, and DI in a matrix), said driving device comprising: a control module adapted to be coupled to the light emitting module, and outputting the switching signals to the light emitting module, the switching signals being generated in such a way that the light emitting module provides the input voltage to the scan lines sequentially without overlapping in time so as to drive the LED array to emit light in a line scan manner (see Fig. 3, SS_1…SS_3 are cascading).
Rob teaches the cathode is the anode (see Fig. 4).
As discussed above, Mao does teach the concept of a LED backlight for a LCD display. Mao also discloses the concepts of row scanning for the entire frame including the last row (See Fig. 3).
Nam teaches generating an image stream  and a synchronization control signal (see Fig. 7, Item 202 and 201), generating a plurality of switching signals and an image 
The references neither singularly nor in combination teach the limitations above as the Applicant’s arguments are found persuasive as to the last line of the row scanned voltage modifying the refresh of the LED backlight. Double patenting rejections are overcome via terminal disclaimer. IDS filed on 1-6-2022 are considered and appear to have no anticipatory references.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694